     Case: 3:19-cr-00056-RAM-RM Document #: 72 Filed: 10/27/20 Page 1 of 2




                            DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
                       v.                         )       Case Nos. 3:19-cr-0056
                                                  )
YOHANNA GONZALEZ-MCFARLANE,                       )
                                                  )
                       Defendants.                )
                                                  )
                                                  )

                                              ORDER

       THIS MATTER came before the Court for a suppression hearing held on October 27,

2020. The Defendant filed the motion to suppress items seized as a result of a search of the

Underground Nightclub because a valid warrant was not presented to the owner of the

premises at the conclusion of the search. The evidence adduced at the hearing established

that the owner of the Underground Nightclub was the Defendant’s husband, and not the

Defendant. At the conclusion of the hearing, the Defendant argued that her rights were

violated, by extension, because she is the spouse of the owner of the business property that

was searched, and the attachments showing the itemized list of items to be searched were

not provided to the owner along with the search warrant at the time of the search.

       “[T]he Fourth Amendment protects people, not places.” Katz v. United States, 389 U.S.

347, 351 (1967). In United States v. Grubbs, 547 U.S. 90, 99 (2006), the Supreme Court stated:

“The Constitution protects property owners not by giving them license to engage the police

in a debate over the basis for the warrant, but by interposing, ex ante, the deliberate,

impartial judgment of a judicial officer . . . between the citizen and the police . . . by providing,
       Case: 3:19-cr-00056-RAM-RM Document #: 72 Filed: 10/27/20 Page 2 of 2
United States v. Gonzalez-McFarlane
Case No. 3:19-cr-0056
Order
Page 2 of 2

ex post, a right to suppress evidence improperly obtained and a cause of action for damages.”

Id. at 99 (emphasis added).

         The premises considered, it is hereby

         ORDERED that, no later than November 7, 2020, both parties shall file a

supplemental brief, with citation to the appropriate authority, addressing the following

issue: whether the Defendant’s Fourth Amendment constitutional rights were violated when

law enforcement officers failed to provide a copy of the warrant attachments to the owner

of the premises that was searched and items seized, notwithstanding that the warrant was

properly issued by a magistrate judge; 1 it is further

         ORDERED that there shall be no further briefing unless authorized by the Court.



Dated: October 27, 2020                                     /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge




1   Pursuant to Local Rules, briefs may not exceed twenty pages in length. LRCi 7.1(d).
